El Juez Asociado Sr. Aldrey,
emitió la opinión del Tribunal.
Por resolución de 9 de diciembre de 1915 la Corte de Distrito de San Juan, Sección Segunda, declaró justificado el dominio a favor de Francisco Cancel de una finca de 36 cuerdas con 86 céntimos de otra, cuya descripción hace; que según la prueba que se practicó está formada por siete par-celas, de las cuales una de diez cuerdas la adquirió por he-rencia de su padre Gordiano Cancel y las otras por compra a diversas personas; y se agrega en esa resolución que fue-ron citados los anteriores dueños y que se publicaron edictos por el tiempo de ley sin que se presentara objeción alguna.
La misma corte dictó otra resolución en 9 de julio de 1920 aclarando la anterior en el sentido de que la finca de 36 cuer-das con 86 céntimos estaba dividida en dos porciones, que se describen, teniendo una 26 cuerdas 86 céntimos y otra 10 cuerdas de terreno, siendo esta última propiedad privativa de Francisco Cancel por haberla heredado de su padre Gor-diano Cancel y habiendo adquirido la otra por compra du-rante su matrimonio.
En vista de esos documentos el Registrador de la Pro-piedad de San Juan, Sección Primera, inscribió la finca de 26 cuerdas 86 céntimos y negó la inscripción de la finca de 10 cuerdas fundándose en no resultar que todos los causa-habientes de Gordiano Cancel hubieran sido citados en la *918información; negativa contra la que se interpuso este recurso gubernativo por Francisco Cancel.
Si bien los registradores no están autorizados para exa-minar los fundamentos de las resoluciones judiciales ni para apoyarse en la apreciación que hagan sobre la legalidad de los fundamentos para negar la inscripción de dichas resolu-ciones en el registro, según- alega el recurrente y dijimos en el caso de Táboada contra El Registrador de Guayama, 26 D. P. R. 662, en el que hicimos referencia en cuanto a este extremo el de Medina contra El Registrador, 19 D. P. R. 1016, y casos en él citados, sin embargo, según también de-claramos en el mismo caso eso no quiere decir que los regis-tradores no tengan facultad para denegar la inscripción cuando en dichas resoluciones no consta que se hayan cum-plido los requisitos exigidos por la ley como condición pre-cedente para dictarlas; y copio ■ según el artículo dí)5 de la Ley Hipotecaria en la petición inicial de los expedientes de dominio debe pedirse que se cite a aquél de quien proceda los bienes o a sus causahabientes, habiendo muerto Gordiano Cancel, de quien procedía la parcela de 10 cuerdas, ha tenido que pedirse que fueran citados sus causahabientes y por tanto debe aparecer de la declaración de dominio que fueron cita-dos, no siendo suficiente que se haya declarado que fueron citados los anteriores dueños porque muerto Gordiano Cancel tenía que citarse a sus herederos o causahabientes y cons-tar este hecho en la resolución por lo que no, consignándose este particular procedió correctamente el registrador recu-rrido al negarse a inscribir la parcela ele diez cuerdas.
La resolución apelada debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.